 Case 1:21-cv-11118-NLH-SAK Document 1 Filed 05/12/21 Page 1 of 5 PageID: 1


UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

     =9vWl1/ 'tcJ~
     (In the space above enter the full name(s) ofthe plaintiff(s).)



                            -•~r~
                             Yrli='.--'                                              COMPLAINT

                                                                                JuryTrial:~         •      No

                                                                                             (check one)




(In the space above enter the full name(s) ofthe.defendant(s). Ifyou
cannot fit the names ofall ofthe defendants in the space provided,
please write "see attached" in the space above and attach an
additio~al sheet ofpaper with the full list ofnames. The names
listed in the above capUon must be identical to those contained in
Part I. Addresses should not be included here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
            additional sheets of paper as necessary.


Plaintiff           Name
                     Street Address
                     County, City
                     State & Zip Code
                    Telephone Number
                                                                                                                               ii
 Case 1:21-cv-11118-NLH-SAK Document 1 Filed 05/12/21 Page 2 of 5 PageID: 2                                                     I




 B.       I:ist all defendants. You should state the full name of the defendants, even if that defendant is a government
          agency, an organization, a corporation, or an ii dividual. Include the address where1each defendant can be
          served. Make sure that the defendant(s) li~ted elow are identical to those contained in the abov~ caption.
          Attach additional sheets of paper as necessary.

 Defendant ~o. I
            I
                                       Name          (\_ l~ ...-   ~ ~
                                                                   •
                                                                            Cr,:)o') ()b-, 9
                                       Street A d d r e s s _ - + - - - - - - - - - - - - - - - - - - - - - -
                                       County, City _ _+ - - - - - - - - - - - - - - - - - - -
                                       State & Zip C o d e - \ - - - - - - - - - - - - - - - - - - - - -


 Defendant No. 2                       Name _____l-----------'-------'"~:,~··~'~··~---___
                                       Street Address __I - - - - - - - - - - - - - - - - - - - - - -
                                       County, City _ _- + - - - - - - - - - - - - - - - ~ - - -
                                       State & Zip C o d • - 1 - - - - - - - - - - - - - - - - - - - -


 Defendant N: o. 3                     Nam•-----+---------------------
                                       Street A d d r e s s - - + - - - - - - - - - - - - - - - - - - - - -
                                       County, City _ _- + - - - - - - - - - - - - - - - - - -
                                       State &Zip C o d e _ + - - - - - - - - - - - - - - - - - - - -


 Defendant No. 4                      Nam•------+----------------------
                I                      Street A d d r e s s - - - + - - - - - - - - - - - - - - - - - - - - - -
                                      County, City _ _- + - - - - - - - - - - - - - - - - - -
                II
                                      State & Zip C o d e _ + - - - - - - - - - - - - - - - - - - -
                I
                I
                I
                 I
II.       BasisI for Jurisdiction:
                 I
. Federal courts 1are courts oflimitedjurisdiction. There are fo ur types of cases that can be heard in federal court: 1
                                                                1
  Federal Questi9n- Under 28 U.S.C. § 1331, a case involvi~g the United States Constitution or federal laws or treaties
  is a federal question case; 2) Diversity of Citizenship - Und,r28 U.S.C. § 1332, a case in which a citizen ofone
  state Sties a citizen of another state and the amount in darna;es is more than $75,000 is a diversity of citizenship case;
  3) U.S. Gove:ent Pl_aintiff; and 4) U.S. Government Defrdant.

A.
         l{JF,eral Questions                  •
         ~ s the basis for federal court jurisdiction? (chjck all that apply)
                                                Diversity of Citizenship

         ~.S. Government Plaintiff            ou.s.       GoveLent Defendant


B.




                                                        -2-
    "        Case 1:21-cv-11118-NLH-SAK Document 1 Filed 05/12/21 Page 3 of 5 PageID: 3




             C.       If the basis for jurisdiction is Diversity ofCitizenshi , wh tis the state ofcitizenship ofeach party?
                                                                               •
                      Plaintiff(s) state(s) of citizenship -~U,d_~v'.!::~~:;.._~~::¢:lfb.¥'-/-------.-----

                      f!e.fendant(s) state(s) of citizenship                                                                          /\ 1--1
                                                                                                                                      tv ' I r,•   I I~
                                                                                                                                                     01i'

             III.   ' Stateinent of Claim:                                                                                                              I

             State as briefly as po·ssible the facts of your case. Describe how each of the defendants named in the caption of this
                                                                                                                                                        I
             complaint:is involved in this action, along with the dates and lo'cations of all 1i-elf:vant events. You may wish to                       I
             include further details such as the.names of other persons involved in the events giving rise to your claims. Do not
             cite any cases or staJ_utes. Ifyo~ intend to allege~ number of related claims, number and set forth each claim in a                       I
             separate paragraph. Attach additional sheets of paper as qecessary.
                      '•                          l
             A.       Where did the events giving rise to yciur claim
                                              .          .            I_
                                        :1,


             B.       What date and approximate time did th;_:'vents giving rise toy ur claim(s) occur?      :::r::; I ~,   tQ-1tl
                                                               I i}        TiJ-j:;:;,



  What
happened
 to you?




 Who did
 what?




  Was
 anyone
   else
 involved?




Who else
saw what
happened?
'   Case 1:21-cv-11118-NLH-SAK Document 1 Filed 05/12/21 Page 4 of 5 PageID: 4




           I 7i-/(Yl{)10
    IV.   Injuries:
           I




    V.    Relief:




                                    -4-
        Case 1:21-cv-11118-NLH-SAK Document 1 Filed 05/12/21 Page 5 of 5 PageID: 5
•


    I declare under penalty of perjury that the foregoing is true and correct.

                                    ,v\A      I         I~ -,.J,                        I
    Signed this~day of,_ __,_I.,__
                              I         '=-""'~""+-------------'
                                            I.                   20..aL_.
                                                                                                                                  .,


                                                   Signature of PlaintiiEf
                                                   Mailing Address
                                                                                 ~           µor'.
                                                                                 C, , Qj 14- f'.          ✓


                                                    Telephone Number      _.:,:;@N~..,,:.JJ_Cfl__...,_'2,,=._.rP1..-'--"r'J~---
                                                     Fax Number (ifyou have one) - - - - - - - - - ~ - -
                                                     E-mail Address      V<fl( 12,ffif,tlMU?<pCjl'(D"i \ • CLJJO


       )'!ate:   All plaintiffs named in the caption of the complaint must date and sign the complaint.




                                                                   -5-
